NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 14-1373
                                   ________________


                                   JOYCE ROYSTER,
                                            Appellant

                                             v.

                     LAUREL HIGHLANDS SCHOOL DISTRICT

                                   ________________

                       Appeal from the United States District Court
                         for the Western District of Pennsylvania
                          (D.C. Civil Action No. 2-12-cv-00244)
                       District Judge: Honorable Joy Flowers Conti
                                    ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 17, 2014

                 Before: AMBRO, SCIRICA, and ROTH, Circuit Judges

                           (Opinion filed: December 11, 2014)

                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Dr. Joyce Royster filed this action against Laurel Highlands School District (the

“School District”) alleging race, gender, and age discrimination under: 42 U.S.C. § 1983;

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.; the Age

Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq.; and the

Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. § 955(a), et seq. She appeals the

District Court’s grant of summary judgment in favor of the School District on all of her

claims. We affirm that judgment.

                                             I.

        In the fall of 2010, the School District sought to appoint a new Superintendent for

the following school year. The outgoing Superintendent, Dr. Gary Brain, recommended

that the School Board first consider three current employees with whom Brain personally

had worked and was well acquainted. Each was a Caucasian male in his mid-40s. The

Board agreed it would prioritize these three candidates before opening up the position to

external applicants.

        In November 2010, Royster called Beverly Beal, a member of the School Board,

to discuss Royster’s granddaughter, a student enrolled at Laurel Highlands Middle

School. During the call, Beal mentioned the Superintendent vacancy and suggested

Royster apply. Interested in the job, Royster called the School District’s administrative

office to obtain an application packet. A staff member told her there was no such packet

but provided her with the School Board’s contact information. Over the next couple of

months, Royster communicated with seven of the nine Board members to inquire about

the position. The members with whom she spoke, however, gave her conflicting

                                             2
information. While two, including Beal, stated that Royster had a “fair” and “equal

opportunity to apply,” one Board Member told her “they were going to hire from inside.”

        In January 2011, Royster mailed a letter and resumé to School Board President

Angelo Giachetti and hand delivered a copy of these materials to Beal after running into

her at a local restaurant. On receiving Royster’s application, Giachetti informed her that

the School Board only was considering internal candidates for the Superintendent

position. Indeed, the Board met informally with each of these individuals in December

2010 and hired one of the three in March 2011. The School District never posted the

Superintendent position, either internally or externally, and it never considered any

candidates besides the three interviewed applicants. When she discovered that the

Superintendent position had been filled, Royster brought suit.

        The District Court granted the School District’s motion for summary judgment,

concluding that Royster produced no evidence that the School District treated her

differently than it did similarly situated individuals outside of her protected class. In the

alternative, the District Court held that, even had Royster established a prima facie case,

the record was devoid of evidence suggesting that the School District’s non-

discriminatory reason for failing to hire her—namely, its preference for hiring an internal

candidate—was merely pretext for unlawful discrimination.

                                              II.

       The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367. We

have jurisdiction under 28 U.S.C. § 1291. “We exercise plenary review over a District

Court’s grant of summary judgment . . . .” Zavala v. Wal Mart Stores Inc., 691 F.3d 527,

                                              3
545 (3d Cir. 2012) (quoting Beers-Capitol v. Whetzel, 256 F.3d 120, 130 n.6 (3d Cir.

2001)). “We will affirm if our review shows ‘that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.’” Liberty Mut.

Ins. Co. v. Sweeney, 689 F.3d 288, 292 (3d Cir. 2012) (quoting Fed. R. Civ. P. 56(a)). In

undertaking that inquiry, we view the evidence in the light most favorable to the non-

moving party. Heightened Independence & Progress, Inc. v. Port Auth. of N.Y. & N.J.,

693 F.3d 345, 351 (3d Cir. 2012).

                                             III.

       As Royster has produced no direct evidence of sex, race, or age discrimination, her

claims are governed by McDonnell Douglas’s burden-shifting framework. See

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). In order to establish a prima

facie case of discrimination based on a failure to hire, a plaintiff must show that (1) she is

a member of a protected class, (2) she was qualified for an employment position, (3) the

employer rejected her despite her qualifications, and (4) she was afforded less favorable

treatment than similarly situated individuals outside her class. Id. at 802. If the plaintiff

succeeds in making a prima facie case, the burden shifts to the defendant to identify a

legitimate, non-discriminatory reason for its employment action. Id. If the defendant

carries its burden, the plaintiff must prove that the defendant’s stated reason is a pretext

for unlawful discrimination. Id. at 804.

       The School District concedes that Royster has satisfied the first three elements of

her prima facie case. The only question is whether she has satisfied the fourth prong—



                                              4
whether a similarly situated individual outside her protected class under comparable

circumstances received more favorable treatment than her.

       We agree with the District Court that Royster and her proffered comparators are

not similarly situated. Though “similarly situated” obviously does not mean “identically

situated,” a plaintiff must demonstrate that she and her alleged comparators are “alike in

all relevant respects.” Startzell v. City of Phila., 533 F.3d 183, 203 (3d Cir. 2008). Here

the three interviewed applicants all were current employees of the School District with

personal recommendations from Brain. Royster, by contrast, was an external candidate

who had no prior work relationship with the School District. Given these significant

differences, Royster and the interviewed candidates were not “alike in all relevant

respects.” See, e.g., Kelley v. Goodyear Tire & Rubber Co., 220 F.3d 1174, 1178 (10th

Cir. 2000) (holding that an external candidate was not similarly situated to “an internal

applicant, who, by [the defendant’s] policy was not required to go through the full

interview process”); Leadbetter v. Gilley, 385 F.3d 683, 692 (6th Cir. 2004) (concluding

that two applicants for a university position were not appropriate comparators where only

one “was recommended by the University’s top brass”).

       Royster’s counterarguments are unavailing. Her assertion that the School Board

considered an external candidate for the position of Federal Programs Coordinator in

2008, despite having only advertised that position internally, is not on point. The School

Board’s behavior approximately three years earlier when hiring for a lesser

administrative position sheds no light on its hiring criteria for a completely different

position not advertised at all. Likewise, the fact that two Board members told Royster

                                              5
that she had a “fair” or “equal opportunity to apply” does not establish that she and the

interviewed candidates were in fact alike in all relevant respects. Notwithstanding that no

single Board member had authority to act or speak alone on behalf of the Board, these

offhand comments cannot be reasonably interpreted to mean the Board was equally

predisposed to hire Royster for the job as the internal candidates.

       Because the record reveals no other evidence that gives rise to an inference of

discrimination, Royster cannot make out a prima facie case, and we need not examine the

remaining steps in the McDonnell Douglas framework. Summary judgment was proper,

and we thus affirm.




                                             6